DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/1/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Outwater et al., U.S. 2019/0108698, in view of Goren et al., WO 2009063471 A2, and further in view of Guerreri, WO 0050335 A1.

1)    (Original) An automated system for a vehicle fueling service comprising:

an online server configured for the interaction between the first user and a plurality of second users, (see Outwater, ¶ 30);
an online non-transitory storage database for storing information corresponding to an asset or a vehicle, (see Outwater, ¶ 36); 
wherein, the smart device is communicatively coupled to a NFC tag stuck to each asset or vehicle for their identification and further accessing the information, (see Outwater, ¶ 69);
the software application comprises an integrated automated billing module for creation of an invoice in real time and is configured to allow the first users to handle a plurality of request for using the vehicle fueling service at a time, (see Outwater, ¶ 47, 106, 114);
Outwater fails to disclose that the carrier of the mobile fuel dispensing unit comprises a wireless transponder; and wherein the NFC tag stuck on each asset or vehicle is used to determine a fuel type to be delivered to a particular asset or vehicle, (see Goren, abstract)(disclosing an RFID tag on a mobile fuel truck that communicates fuel type data).
The combination of Outwater and Goren fail to disclose that the software application is configured to adding information corresponding to the asset or vehicle to the online non-transitory storage database in preparation for tagging, upon determining that the asset or vehicle is untagged, (see Guerreri, fig. 2)(disclosing that in step S4, the operator may choose the particular customer corresponding to customer site 52 from a list kept in an internal database (e.g., stored in memory 20), or the operator may optionally enter a customer as a "new customer", i.e. untagged, and manually enter the customer's information into the database stored in memory 20. At that point, in step S6, an appropriate indication will be logged identifying this particular delivery sequence as corresponding to the identified customer).

It would have been obvious to one of ordinary skill in the art at the time of the invention to combine Outwater and Goren with Guerreri.  The motivation would have been to combine prior art elements according to known methods to yield predictable results. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.
This motivation is applied to all claims below by reference.

2)    (Original) The automated system for a vehicle fueling service as claimed in claim 1, wherein the first user is a driver of the carrier of the mobile fuel dispensing unit and the second user is a client who requests for vehicle fueling service, (see Goren, Abstract)(disclosing tanker trucks leaving a depot and going to endpoint customers).

3)    (Original) The automated system for a vehicle fueling service as claimed in claim 1, wherein an online non-transitory storage database is a PostgreSQL database, (see Goren, abstract)(disclosing that RFID reader processing unit then communicates to a higher processing center for example including but not limited to an onboard computer, computer, server, database or the like, that the electronic seal has been broken.).

4)    (Original) The automated system for a vehicle fueling service as claimed in claim 1, wherein the carrier of the mobile fuel dispensing unit comprises a state regulated fuel meter that is periodically checked and verified to ensure the correct measurement of the fuel being delivered to the asset or the vehicle, (see Outwater, ¶ 116) and has an ability to interact with the smart device wirelessly by means of the wireless transponder to update the first user or second user on real time basis of a measure of the fuel delivered to the asset or vehicle, (see Outwater, ¶ 47)(disclosing amount of energy drawn).

6)    (Original) The automated system for a vehicle fueling service as claimed in claim 4, wherein an NFC tag ID of the NFC tag is used to pull the data from a third party source, the third party is a telemetric unit attached to the asset or the vehicle, (see Outwater, ¶ 15)(disclosing an in-vehicle dashboard appliance).

7)    (Original) The automated system for a vehicle fueling service as claimed in claim 1, wherein the NFC ID tag is configured to provide geo-fencing to the asset or the vehicle, and prohibit a fill from occurring if the fill is occurring outside of the asset’s or vehicle’s approved geo-fence, (see Goren, abstract)(disclosing an electronic seal using GPS location tracking and an RFID tag).

8)    (Original) The automated system for a vehicle fueling service as claimed in claim 1, an integrated automated billing module handles creation of an invoice in real time, the invoice is related to bill generated due to filling of fuel, (see Outwater, ¶ 114).

9)    (Original) The automated system for a vehicle fueling service as claimed in claim 1, the automated system comprises an EV charging module, (see Outwater, abstract).


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6-9 and 18 have been considered but are moot because the new ground of rejection includes a new reference that addresses applicant’s recent amendments and arguments.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL S GLASS whose telephone number is (571)272-7285.  The examiner can normally be reached on weekdays between 10 and 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 571-272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/RUSSELL S GLASS/Primary Examiner, Art Unit 3627